DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-11008343-B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments, filed 11/27/2021, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive. The terminal disclaimer overcomes the non-statutory double patenting rejections, which have been withdrawn.

Applicant's arguments, filed 11/27/2021, with respect to the 35 USC §103 rejection over Wang in view of Cheng and Cui have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not have looked at Chang and Cui to arrive at the claimed invention, as 1) Cheng and Cui suggest PSCs having less desirable device characteristics, and 2) Cheng and Cui are .
Regardless of whether they affect packing, the substituents impact the electronic characteristics of the compound, and the resulting bandgap. One of ordinary skill in the art would be motivated to structurally similar molecules, regardless of context (donor vs. acceptor), and see how the substituents affect the optoelectronic characteristics of that molecule, because they affect the optoelectronic characteristics of the molecule per se, which is applicable whether the molecule is a donor or an acceptor.

Applicant's arguments, filed 11/27/2021, with respect to the 35 USC §103 rejection over Kan in view of Wang and Wang-2, have been fully considered but they are not persuasive. Applicant argues that the compounds of Wang-2 have different structures than the claimed compounds, and thus one of ordinary skill in the art would have not expected the light-harvesting efficiency to increase for Kan’s compounds.
While it is true that the compounds have different structures, 1) the prior art compounds are A-D-A type compounds, and 2) relevant analysis is comparing the compounds having different cores holding all else equal in the context of A-D-A type compounds. 

Applicant's arguments, filed 11/27/2021, with respect to the 35 USC §103 rejection over Kan in view of Wang and Wang-2, have been fully considered but they are not persuasive. Applicant argues that the compounds of Wang-2 are in the context of optimized donor compounds, while Kan is directed to acceptor compounds.
While it is true that the compounds are donor compounds, the prior art compounds are A-D-A type compounds, and the optical properties would change with the structural changes, i.e. further fusion from BDT→BDTT, regardless of whether the compounds are donor molecules or acceptor molecules.

Applicant's arguments, filed 11/27/2021, with respect to the 35 USC §103 rejection over Kan in view of Wang and Wang-2, have been fully considered and are persuasive. Specifically, applicant argues that one of ordinary skill in the art would not have been motivated to modify an acceptor compound based on teachings of donor compounds to produce a donor (sic; should be acceptor) compound that produces desirable properties in an organic photovoltaic device. This is found persuasive and the rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the cancellation of “n1 and n2 being 0” was given in an interview with DELORES W. HERMAN on 12/13/2021. The examiner has amended the dependent claims deleting reference to n1 and n2 being 0, corresponding Formulae, and reference to corresponding Formulae.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, at the end of the claim, delete:
[[n1 and n2 are 0 or 1; and
when n1 and n2 are 0, R1 and R2 are the same as or different from each other, and are each independently a substituted or unsubstituted straight-chained or branched alkoxy group, or a substituted or unsubstituted straight-chained or branched thioalkoxy group, and Y1 and Y2 are the same as or different from each other, and are each independently a halogen group, a substituted or unsubstituted straight-chained or branched alkyl group, or a substituted or unsubstituted straight-chained or branched alkoxy group, with the exception that when R1 and R2 are an unsubstituted straight-chained or branched thioalkoxy group, then Y1 and Y2 are a substituted or unsubstituted straight-chained or branched alkyl group or a substituted or unsubstituted straight-chained or branched alkoxy group.]]

and insert in place thereof --n1 and n2 are each 1.--.

In claim 7, line 2, delete [[Formula 1-1 or]], delete Formula 1-1, and delete the caption [[[Formula 1-1]]].
In claim 8, line 2, delete [[Formulae 2-1]] and insert in place thereof --Formulae 2-4--. Delete Formula 2-1, Formula 2-3, and Formula 2-3, and delete the corresponding captions [[[Formula 2-1]]], [[[Formula 2-2]]], and [[[Formula 2-3]]].
Cancel claim 9.
Cancel claim 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art as a whole relates to compounds having claimed Formula 1; similar compounds are typically non-fullerene electron acceptors in organic photovoltaics.
In context of the organic photovoltaics prior art as a whole, non-fullerene electron acceptors were becoming increasingly conjugated, yielding greater efficiencies (see Wang, et al. "Enhancing performance of nonfullerene acceptors via side‐chain conjugation strategy." Advanced Materials 29.35 (2017): 1702125, cited on IDS filed 06/18/2019, or Kan, et al., "Small-molecule acceptor based on the heptacyclic benzodi (cyclopenta-dithiophene) unit for highly efficient nonfullerene organic solar cells." Journal of the American Chemical Society 139.13 (2017): 4929-4934). Wang additionally teaches that the cycylopentadiene moiety inhibits excessive aggregation by providing an out-of-plane orientation. Kan provides the retrosynthetic analysis that motivates the formation of fused non-fullerene electron acceptors:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Thus, the examiner’s search strategy focused on 1) identifying any pertinent prior art with the core, below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


2) identifying any prior art to teach further fusion of any relevant prior art (such as NPL Kan or NPL Wang) to arrive at the claimed invention:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


or 3) using the relevant retrosynthetic analysis of Kan, starting with a compound having a BDDT core instead of a BDT core to arrive at the claimed invention:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


et al. "Effect of isomerization on high-performance nonfullerene electron acceptors." Journal of the American Chemical Society 140.29 (2018): 9140-9147, makes compounds having these cores, but is not prior art.
Regarding 2) and 3), the closest prior art of record is NPL Wang or NPL Kan, above, or Wang, et al. "Rational design and characterization of high-efficiency planar A–π–D–π–A type electron donors in small molecule organic solar cells: A quantum chemical approach." Materials Chemistry and Physics 145.3 (2014): 387-396. Wang explicitly teaches that BDDT has higher absorbance than BDT (which makes since obvious as it has a core with increased conjugation). Although this is in the context of electron donors, it would apply to optoelectronic compounds per se, regardless of whether they are electron donors or electron acceptors.
That said, rejection is may be lacking sufficient motivation / may be improper hindsight, and arguments implying this are found persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721